DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 6, 2021.
Preliminary Remark
	Claims 10-15 are new.
Information Disclosure Statement
	The IDS received on January 6, 2021 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p).
Specification
The objection made to the disclosure for reasons set forth in the Office Action mailed on November 2, 2020 is withdrawn in view of the Amendment received on January 6, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on November 2, 2020 is withdrawn in view of the Amendment received on January 6, 2021.
The rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on November 2, 2020 is withdrawn in view of the Amendment received on January 6, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The present enablement rejection is necessitated by Applicants’ Amendment introducing SEQ ID NO: 30 as a molecular probe which is specific for Borrelia’s recA gene.
SEQ ID NO: 30 according to the present copy of Sequence Listing is shown below:
cgcgggggat cctataggcg


SEQ ID NO: 5, which is also recited in the new claim 13 as recA specific, shows the below sequence:
ctggcggata tcctaggggg cgccag
As it can plainly be seen when comparing the two probe sequences, one of the sequences (SEQ ID NO: 30 or 5) is written backwards.
When searched against the recA amplified sequence (SEQ ID NO: 1, see page 10, specification), SEQ ID NO: 5 shows that it is in a correct orientation:
SEQ ID NO: 1 		      35   TGGCGGATATCCTAGGGGGCGC  56
                                   ||||||||||||||||||||||
Molecular probe SEQ ID NO: 5  2   CTGGCGGATATCCTAGGGGGCGCCAG  23

As seen, the bold/underlined portions are self-complementary so as to form a molecular beacon.
	Searching SEQ ID NO: 30 against the same SEQ ID NO: 1, however has no homology of significance because the sequence is apparently written backwards (i.e., written in 3’ to 5’ direction not 5’ to 3’ direction).
	Therefore, the molecular probe of SEQ ID NO: 30 cannot result in the detection of recA gene in Borrelia.
	Claims 2-15 are non-enabled based on their dependency on claim 1’s recited features.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is indefinite because it is unclear whether the phrase, “a single molecular beacon Borrelia probe for said recA gene sequence” is referring to the specific molecular beacon comprising SEQ ID NO: 30, or to another entirely different probe in its stead.  If Applicants are intending to employ an additional molecular beacon probe, then claim 8 should recite that the method further comprises the molecular beacon probe of the subject-phase.  As it currently stands, it remains ambiguous.
	Claim 9 is now indefinite because as stated above in the rejection under 112, 1st paragraph, the sequence comprised by SEQ ID NO: 30 of the molecular beacon probe (in claim 1) does not have any similarity to claim 9’s SEQ ID NO: 5.  Therefore, the phrase, “the molecular probe … has the sequence of SEQ ID NO: 5 

Claim Rejections - 35 USC § 101
The rejection of claims 1-9 under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of pathogen infections based on the detection of one of more of its gene sequences without significantly more, made in the Office Action mailed on November 2, 2020 is withdrawn in view of the Amendment received on January 6, 2021.
Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saidac et al. (BMC Microbiology, 2009, vol. 9, no. 43, pages 1-10) in view of Pietila et al. (Journal of Clinical Microbiology, July 2000, vol. 38, no. 7, pages 2756-2759), and Huang et al. (Infection and Immunity, May 2010, vol. 78, no. 5, pages 1864-1873) as evidenced by Park et al. (Journal of Clinical Microbiology, August 2000, vol. 38, no. 8, pages 2829-2836).
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saidac et al. (BMC Microbiology, 2009, vol. 9, no. 43, pages 1-10) in view of Pietila et al. (Journal of Clinical Microbiology, July 2000, vol. 38, no. 7, pages 2756-2759), and Huang et al. (Infection and Immunity, May 2010, vol. 78, no. 5, pages 1864-1873) as evidenced by Park et al. (Journal of Clinical Microbiology, August 2000, vol. 38, no. 8,  as applied to claims 1-3 above, and further in view of Leger et al. (US 2015/0238627 A1, published August 27, 2015, priority September 2012) as evidenced by GenBank Accession No. CR536516 (publicly available as of October 2008).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saidac et al. (BMC Microbiology, 2009, vol. 9, no. 43, pages 1-10) in view of Pietila et al. (Journal of Clinical Microbiology, July 2000, vol. 38, no. 7, pages 2756-2759), and Huang et al. (Infection and Immunity, May 2010, vol. 78, no. 5, pages 1864-1873) as evidenced by Park et al. (Journal of Clinical Microbiology, August 2000, vol. 38, no. 8, pages 2829-2836) as applied to claims 1-3 above, and further in view of Wang et al. (US 2004/0029129A1, published February 12, 2004).

Conclusion
	Claims are free of prior art because the prior art does not teach or disclose a gene identified as BmTPK in a detection method for B. microti, and in conjunction with lacking in motivation to utilize three probes each comprising a specific sequence for three distinct pathogens in a multiplex assay.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 8, 2021
/YJK/